USCA4 Appeal: 22-1777      Doc: 10         Filed: 09/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1777


        In re: HARRINGTON CAMPBELL,

                            Petitioner.



                      On Petition for Writ of Mandamus. (1:07-cr-00232-CCB-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Harrington Campbell, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1777      Doc: 10         Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               Harrington Campbell petitions for a writ of mandamus, alleging that the district

        court has unduly delayed in ruling on his motions for a stay of removal and writ of coram

        nobis. He seeks an order from this court directing the district court to act. The present

        record does not reveal undue delay in the district court. Accordingly, we grant Campbell’s

        motion to amend and deny the mandamus petition. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2